Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 August 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters Newburgh Augt 16th 1782
                  
                  I have been honored with your Excellency’s favor of the 13th by Mr Lauberdiere who made so much dispatch that he delivered it last night about 11 o’clock.
                  Were we certain that a pacification had advanced so far as Your Excellency thinks it has, or could we be assured that the British Ministry were really sincere in their offers which have been communicated thro’ their Commander in Chief Sir Guy Carleton, I should think your Excellency might without any inconvenience or danger await the orders of your Court where you now are, and dismiss all your Waggons, but when we consider that negociations are sometimes set on foot merely to gain time, that there are yet no offers on the part of the Enemy for a general cessation of Hostilities, and that altho’ their Commanders in this Country are in a manner tied down by the Resolves of their House of Commons to a defensive War only, yet they may be at liberty to transport part of their force to the West Indies; I think it highly necessary for the good of the common cause, and especially to prevent the measure I last mentioned, to unite our force upon the North River; and in this opinion I am confirmed by the sentiments contained in a Letter from His Excellency the Minister of France to the Marquis de Vaudreuil, which he has been good enough to leave open for my inspection—they are as follows, "From the different accounts I can collect it seems to be the design of England to make a general Peace, but the demands on one side and the other will render a conclusion extremely difficult, and in that case, that Power will spare nothing to effectuate a peace with the United States, and turn all their efforts against us.  As to a seperate peace with the United States it will not take place. I am certain they will not make peace but in concert with us."  The Minister also says to me, "You will judge, better than us if it is proper to march the French Army or not.  It is certain that it will be necessary if the English shew any disposition to detach any considerable force to the West Indies."  What are the intentions of the Enemy in this respect, it is impossible for me precisely to determine.  Accounts out of New York, but they are not of very good authority, still continue to mention an embarkation to the West Indies.  The Garrison of Savanna has arrived at New York, and there are some grounds for believing that Charlestown will be evacuated; should that event take place, and the Garrison come to New York also, they might without danger detach considerably, should our force continue divided.
                  Upon the whole, Sir I hardly imagine you will think it prudent to dismiss your Carriages under present appearances and circumstances, and if you do not, the Cattle will be as easily and cheaply subsisted upon a march as in a settled Camp; should an accommodation take place, and should the Orders of Your Court call you from the Continent, your embarkation might be as easily made upon the Delaware or the Hudson, as upon the Chesapeake.
                  From the foregoing, therefore, I am of opinion that no good consequences can result from your remaining at Baltimore, but that many advantages may attend your marching forward and forming a junction with this Army.
                  Actuated by no motives but those which tend to the general good, I have taken the liberty of giving Your Excellency my sentiments with that freedom with which I am convinced you would ever wish me to deliver them.
                  I beg leave to return your Excellency my thanks for the attention you have paid, not only to the exchange of Colo. Laumoy, but to several others of our Officers.  I have the honor to be with perfect esteem & personal regard Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
               